Citation Nr: 1116607	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical radiculopathy, claimed as numbness in the hands, fingers and shoulders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, inter alia, denied the Veteran's claim of entitlement to service connection for cervical radiculopathy, claimed as numbness in the hands, fingers and shoulders.

In April 2009, the Veteran testified at a personal hearing before the Board, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  (During the course of this appeal, the presiding VLJ retired from the Board.  In correspondence dated February 2011, the appellant was notified of this development, informed of his right to have a new hearing before another VLJ, and offered the opportunity to request a new VLJ hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2010).  He was advised that if he did not respond within 30 days of the notice letter, VA would assume that he did not desire a new hearing and would adjudicate the claim based on the existing evidence of record, including the April 2009 hearing transcript.  Thereafter, 30 days had elapsed with no response from the Veteran.  The Board will thus go forward with the adjudication of his claim on the present record.)

In January 2010, the Board remanded the case to the RO, via the Appeals Management Center in Washington, D.C. (AMC), for further evidentiary and procedural development.  Following this development, the claim of entitlement to service connection for cervical radiculopathy (claimed as numbness in the hands, fingers and shoulders) was denied in a November 2010 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board and the Veteran now continues his appeal.


FINDINGS OF FACT

The clinical evidence does not demonstrate that the Veteran presently has a diagnosis of cervical radiculopathy or other chronic neurological disorder manifested by numbness in his hands, fingers and shoulders.


CONCLUSION OF LAW

Cervical radiculopathy, to include a chronic neurological disorder manifested by numbness in his hands, fingers and shoulders, was not incurred, is not presumed to have been incurred, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 and VA's duty to notify and assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue of entitlement to service connection for cervical radiculopathy or other chronic neurological disorder manifested by numbness in his hands, fingers and shoulders, that will be decided herein stems from the Veteran's claim for VA compensation for this condition, which was filed in April 2006.  A VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the Veteran in developing the claim was dispatched to the Veteran in June 2006, which addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the June 2006 VCAA notice letter, as it preceded the initial adjudication of this claim in the August 2006 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and relevant post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file with respect to the matter decided on the merits herein.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for cervical radiculopathy or other chronic neurological disorder manifested by numbness in his hands, fingers and shoulders, and that no further development is necessary.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claim during the course of this appeal, and that neither the Veteran nor his representative have indicated that there are any other outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  

The Board observes that the Veteran's neurological status was clinically tested and examined by VA during several occasions from 2002 - 2005.  He was additionally examined by VA in May 2010, during which his neurological status was clinically assessed.  The clinical findings addressing his present neurological state were predicated on the examiner's review of the Veteran's relevant clinical history as contained in his claims file.  The Board notes that in an April 2011 informal hearing presentation, the appellant's representative argued that the May 2010 examination did not adequately address whether or not the Veteran's subjective complaint that "his right arm will fall asleep" represented an actual radiculopathic condition.  As will be further discussed below in the reasons and bases of this decision, the facts presented with this VA examination report sufficiently address this question.  The Board therefore finds no deficit in the May 2010 examination or any other VA medical examination reports of record that would render them unusable for rating purposes.  The Board thus deems them to be adequate for purposes of adjudicating the claim for VA compensation for cervical radiculopathy or a chronic neurological disability manifested by numbness in the hands, fingers and shoulders.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidentiary development undertaken by the RO was done in good faith and is in substantial compliance with the instructions of the January 2010 Board remand; thus, no further remand for corrective development is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for cervical radiculopathy or a chronic neurological disability manifested by numbness in hands, fingers and shoulders.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2010)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of treatment for numbness of the upper extremities in service will permit service connection for a chronic neurological disability manifested by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

The Veteran is presently service connected for residuals of a skull fracture with cerebral contusions and cluster headaches (currently rated 40 percent disabling), depression (currently rated 30 percent disabling), degenerative arthritis of the cervical spine (currently rated 10 percent disabling), degenerative arthritis of the lumbar spine (currently rated 10 percent disabling), bilateral sensorineural hearing loss (currently rated noncompensably disabling), and tinnitus (currently rated 10 percent disabling).  His multiple service-connected disabilities currently produce a combined rating of 70 percent (see 38 C.F.R. § 4.25 (2010)).    

The Veteran's service treatment records show that on pre-induction examination in October 1965, his neurological system was normal and negative for any defects.  In February 1968, he was treated for head, back, and neck injuries with a fractured skull and concussion with loss of consciousness following an accidental fall down a steep flight of stairs onto a hard concrete surface.  As relevant, no permanent neurological deficits or residual pathology was detected on examination and treatment following the injurious fall.  Although the records reflect that in March 1968, the Veteran reported feeling numbness in the little and ring finger of his right hand and with certain positions of his shoulder, no neurological defect was diagnosed on examination during treatment for this subjective complaint.  Thereafter, the records do not show further treatment for complaints of upper extremity numbness or a diagnosis of cervical radiculopathy during active duty.  On separation examination in April 1968, the Veteran's neurological system was normal and no neurological defects, deficits, or symptoms were clinically noted.  The Veteran thereafter affirmed in a May 1968 affidavit that his medical condition remained unchanged since the time of the April 1968 service separation examination.   He was honorably separated from active duty in May 1968.

Post-service medical records show that on VA examination in June 1969, the Veteran reported that the 4th and 5th fingers of his left hand felt like they were "asleep."  However, neurological examination revealed no clinical impairment of his hands and fingers on sensory testing and no evidence of any post-traumatic neurological deficit secondary to his in-service head injury.

As relevant, the Veteran reported at his April 2009 hearing and in written statements in support of his claim that he had a 30-year history of recurring sensations of subjective numbness in his hands, fingers, and shoulders since his injury in service.  He contends that these symptoms represent a diagnosis of cervical radiculopathy associated with his service-connected degenerative arthritis (also shown in the clinical evidence as degenerative disc disease) of his cervical spine, and has submitted a medical article about cervical radiculopathy to support his contentions.  However, VA records show that notwithstanding the Veteran's alleged history, he was completely normal on neurological testing of his neck and upper extremities, including testing of his hands, fingers, and shoulders, during examinations conducted in April 2002, July 2002, November 2003, March 2004, May 2005, and May 2010.  In this regard, the VA examination of May 2010 noted that the Veteran denied having pain radiating from his neck into his arms, but rather that his right arm would "fall asleep whenever he (lay) in a supine position."  The Veteran's complaints indicated, however, that this symptom did not follow a dermatological distribution.  The examination ultimately revealed normal sensation to light touch at C5, C6, C7, C8, and T1, with 5/5 strength for both deltoids, biceps, triceps, wrist flexors and extensors, and finger flexors, and normal, symmetric deep tendon reflexes, bilateral brachial radialis, bilateral biceps, and bilateral triceps, without Hoffman's sign elicited on neurological testing.  These clinical findings indicate that there is no current chronic neurological disorder or neuropathy  associated with the Veteran's cervical spine disability.  A private medical examination conducted in January 2008 also revealed no neurological abnormalities of his neck and upper extremities.  The aforementioned records that preceded the May 2010 examination also do not indicate that the Veteran reported having symptoms of numbness of his upper extremities, shoulders, hands, or fingers, despite having the opportunity to do so.  The post-service medical evidence also does not demonstrate that the Veteran has an actual diagnosis of cervical radiculopathy, or other chronic neurological disorder manifested by recurrent numbness of the hands, fingers, and shoulder at the present time, much less any clinical opinion linking these conditions to his military service or his service-connected cervical spine disability.     

The Board has considered all the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for service connection for cervical radiculopathy or a chronic neurological disability manifested by numbness in his hands, fingers and shoulders.  The objective evidence does not show onset of cervical radiculopathy or a chronic neurological disability manifested by numbness in hands, fingers and shoulders in service to allow service connection or a direct basis.  The post-service clinical evidence also does not show onset of cervical radiculopathy or a chronic neurological disability manifested by numbness in hands, fingers and shoulders to a compensable degree within one year following the Veteran's departure from service that would permit an allowance of service connection on a presumptive basis.  Finally, the clinical evidence does not demonstrate any current diagnosis of cervical radiculopathy or a chronic neurological disability manifested by numbness in hands, fingers and shoulders, much less an etiological link between the Veteran's service-connected disabilities and his claimed constellation of subjective neurological symptoms or his upper extremities, such that service connection on a secondary basis could be allowed.  

To the extent that the Veteran alleges that he has had chronic recurring numbness of his fingers, hands, and shoulders ever since active duty and asserts that his statements regarding his history of such symptoms is sufficient in itself to establish a nexus with service, while he is competent to report such a history (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), absent a current clinical diagnosis of a chronic disability to which these symptoms may be linked, there is no basis to allow his claim.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

To the extent that the Veteran asserts that his own personal knowledge of medicine and his medical condition and history are sufficient in and of themselves to establish a diagnosis of cervical radiculopathy or other chronic neurological disorder manifested by subjective complaints of upper extremity numbness of the shoulders, hands, and fingers, the Board notes that he has no formal medical training.  Because he lacks the requisite medical training to have the expertise to make clinical diagnoses or provide opinions on matters regarding medical causation and etiology, his statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

In view of the foregoing discussion, the Board must deny the Veteran's claim of entitlement to service connection for cervical radiculopathy or a chronic neurological disability manifested by numbness in the hands, fingers and shoulders on a direct, presumptive, and secondary basis.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cervical radiculopathy or a chronic neurological disability manifested by numbness in the hands, fingers and shoulders, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


